Citation Nr: 1607854	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  05-25 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an extraschedular evaluation for a bilateral hearing loss disability.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1951 to July 1961.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2008, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans' Law Judge.  A transcript of the proceeding is of record.

In March 2008, the Board remanded the claim of entitlement to an evaluation in excess of 30 percent for bilateral hearing loss for additional development and adjudicative action.  While the claim was pending in remand status, the RO granted stated ratings for the Veteran's hearing loss disability (40 percent from November 22, 2006, and 80 percent from June 18, 2008).  In April 2009, the Board denied evaluations in excess of those assigned by the RO, which included a determination that referral for an extraschedular evaluation was not warranted under the provisions of 38 C.F.R. § 3.321(b)(1) (2015).  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In a May 2011 Memorandum Decision, the Court found that the Board's reasons and bases for its conclusion that referral for extraschedular consideration was not warranted were inadequate, and vacated the Board's decision in that regard.  See slip opinion, pp. 2-3.  The Court affirmed the Board's denial of ratings in excess of those assigned by the RO.  Id. at 6.  Lastly, the Court found that the Board's failure to address a total rating for compensation based upon individual unemployability was not in error.  Id. at 4-5.  The case was returned to the Board for further appellate review.

In January 2012, the Board remanded the claims for further development.  Unfortunately, for the reasons discussed below, there has not been compliance with the Board's January 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the January 2012 remand, the Board referred the issues of entitlement to service connection for dizziness and equilibrium loss and entitlement to an increased schedular rating for hearing loss back to the RO.  Upon remand, the RO took no further action on the Veteran's claims, and with respect to the increased rating claim, indicated that it was on appeal at the Board.  See April 25, 2012 letter.  Contrary to the RO's April 2012 letter, the issue of an increased schedular rating for hearing loss is not pending before the Board.  Rather, the issues presently before the Board are whether the Veteran is entitled to an extraschedular rating for his bilateral hearing loss and entitlement to a TDIU.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009), aff'd 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

Therefore, the Board does not have jurisdiction over the claims for an increased schedular rating for bilateral hearing loss and entitlement to service connection for dizziness and loss of equilibrium, and they are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Unfortunately, additional development is required before the Board can adjudicate the Veteran's claims for an extraschedular rating for bilateral hearing loss and TDIU.

The Board notes that the Veteran's last VA examination of his service-connected bilateral hearing loss disability was in May 2012.  On a September 2014 VA Form 646, the Veteran's representative stated that the medical evidence of record showed the Veteran's hearing loss declined by an average of 4.24 percent each year, and projecting that trend forward, his current hearing loss would cause him to be rated at 100 percent disabled in his left ear.  Additionally, in the January 2016 Appellant Brief, the representative stated that given the decline of the Veteran's hearing between February 2011 and May 2012, "annual examinations make sense."  Reading this evidence in a manner most favorable to the Veteran, the Board finds the representative has suggested that the medical evidence of record does not reflect the current level of severity of the Veteran's hearing loss disability.  As noted above, the Veteran's claim for an increased schedular rating for his bilateral hearing loss disability is pending at the AOJ.  

As further development is likely with respect to that claim, the Veteran's claims for an extraschedular rating and TDIU are inextricably intertwined with the Veteran's pending claim for an increased rating for bilateral hearing loss.  The fact that an issue is inextricably intertwined does not establish that the Board has jurisdiction of the issue, rather it only establishes that the Board cannot fairly proceed while there are outstanding matters that must be addressed by the RO in the first instance.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other in the prescribed degree should not be subject to piecemeal decision-making or appellate litigation).



Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment and evaluation records relating to the Veteran's bilateral hearing loss disability.  All records secured should be associated with the electronic VBMS file.

2.  After the AOJ has taken action on the Veteran's claims for an increased schedular rating for bilateral hearing loss and entitlement to service connection for dizziness and loss of equilibrium, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.  

[As noted above, the issues referred to the AOJ in the Introduction (increased schedular rating for bilateral hearing loss and entitlement to service connection for dizziness and loss of equilibrium), which the Board does not have jurisdiction over, are inextricably intertwined with the issues of entitlement to an extraschedular rating for bilateral hearing loss and TDIU.]

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







